      6:20-cv-02805-JMC         Date Filed 12/28/20      Entry Number 14       Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Carnie Monts,                       )
                                    )                Civil Action No.: 6:20-cv-02805-JMC
                  Plaintiff,        )
                                    )
      v.                            )                               ORDER
                                    )
                                    )
Warden Barnes,                      )
                                    )
                  Defendant.        )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on October 8, 2020. (ECF No. 10.) The Report recommends

that the court dismiss without prejudice Carnie Monts’ (“Plaintiff”) Petition for a Writ of Habeas

Corpus (ECF No. 1) based on a lack of subject matter jurisdiction. For the reasons stated herein,

the court ACCEPTS the Magistrate Judge’s Report (ECF No. 10) and incorporates it herein, and

DISMISSES without prejudice Plaintiff’s Petition for Writ of Habeas Corpus (ECF No. 1).

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 10.) As brief background, on January 5, 2017, Plaintiff

pled guilty to being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). (ECF

No. 25 at 1.) Plaintiff was thereafter sentenced to “120 months’ imprisonment followed by three

years supervised release and a $100 special assessment.”1 (Id. at 2.) Plaintiff now “seeks habeas




1
 Plaintiff was convicted and sentenced in the United States District Court for the District of New
Jersey. (See ECF No. 10 at 2.)
                                                1
      6:20-cv-02805-JMC          Date Filed 12/28/20      Entry Number 14         Page 2 of 5




relief pursuant to 28 U.S.C. § 2241, claiming that his conviction and sentence are unconstitutional

in light of Rehaif v. United States, 139 S. Ct. 2191 (2019).” (ECF Nos. 1 at 6; 10 at 2.)

       The Magistrate Judge issued the Report on October 8, 2020. (ECF No. 10.) In a thorough

and well-reasoned analysis, the Magistrate Judge determined the court lacked subject matter

jurisdiction over the pending matters. (Id. at 8.) Specifically, the Magistrate Judge observed

Plaintiff’s Petition, which was brought under § 2241, could survive only if Plaintiff first showed

“the relief available to him under § 2255 was inadequate or ineffective.” (Id. at 4.) For relief to be

“inadequate or ineffective” under § 2255 (also known as the “savings clause”), the Magistrate

Judge explained that Plaintiff was required to show:

       (1) at the time of the conviction, settled law of this circuit or the Supreme Court
       established the legality of the conviction; (2) subsequent to the prisoner’s direct
       appeal and first § 2255 motion, the substantive law changed such that the conduct
       of which the prisoner was convicted is deemed not to be criminal; and (3) the
       prisoner cannot satisfy the gate-keeping provisions of § 2255 because the new rule
       is not one of constitutional law.

(Id. at 4-5 (citing In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000)).)

       The Magistrate Judge ultimately found Plaintiff to meet the savings clause test because he

had not filed a § 2255 Motion. (ECF No. 10 at 5.) Regardless, the Magistrate Judge further

explained Plaintiff failed at element two because he did not show the conduct underlying his

conviction was no longer criminal. (Id.) Although Rehaif, which was decided after Plaintiff’s

conviction, required the government to additionally “prove both that a defendant knew he

possessed a firearm and that he knew he belonged to the relevant category of persons barred from

possessing a firearm,” here the Magistrate Judge concluded such requirements were met because

Plaintiff “pled guilty to being a felon in possession of a firearm—thus admitting all the facts

essential to sustain his conviction under § 922(g).” (Id.) The Magistrate Judge further concluded

that Plaintiff’s reliance on Fourth Circuit precedent was unavailing for two reasons: (1) the

                                                  2
        6:20-cv-02805-JMC          Date Filed 12/28/20      Entry Number 14         Page 3 of 5




applicable substantive law was that of his sentencing court, which was within the Third Circuit;

and (2) even so, Plaintiff’s cited Fourth Circuit cases dealt with direct appeals, while “[h]ere, the

petitioner seeks collateral, not direct, review of his conviction; as such, neither Lockhart[2] nor

Gary[3] provide a basis for relief for the petitioner.” (ECF No. 10 at 5-6.) The Magistrate Judge

then decided that Plaintiff’s claims of “actual innocence” were facially deficient. (Id. at 6-7.)

          Lastly, even liberally construing Plaintiff’s request for re-sentencing “as a challenge to the

sentence he received,” the Magistrate Judge nonetheless found Plaintiff could not show “that

subsequent to his direct appeal and first § 2255 motion, the aforementioned settled substantive law

changed and was deemed to apply retroactively on collateral review” primarily because he never

filed a motion under § 2255. (ECF No. 10 at 7 (citing United States v. Wheeler, 886 F.3d 415, 429

(4th Cir. 2018)) (internal marks omitted).) The Magistrate Judge further stressed that even if

Plaintiff had filed a § 2255 motion, the Third Circuit ruled that Rehaif is not retroactively applied

on collateral review. (ECF No. 10 at 7-8 (citing In re Sampson, 954 F.3d 159, 161 n.3 (3d Cir.

2020)). The Magistrate Judge ultimately recommended dismissing the action without prejudice.

(Id. at 8.) Neither party has filed objections to the Report.

                                       II. LEGAL STANDARD

          The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of




2
    United States v. Lockhart, 947 F.3d 187 (4th Cir. 2020).
3
    United States v. Gary, 954 F.3d 194 (4th Cir. 2020).
                                                    3
      6:20-cv-02805-JMC         Date Filed 12/28/20      Entry Number 14        Page 4 of 5




those portions of the Report to which specific objections are made. See 28 U.S.C. § 636(b)(1). See

also FED. R. CIV. P. 72(b)(3). In the absence of specific objections to the Magistrate Judge’s

Report, the court is not required to give any explanation for adopting the Report. See Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a

district court need not conduct a de novo review, but instead must only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.” Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting FED. R. CIV. P. 72

advisory committee’s note). Thus, the court may accept, reject, or modify, in whole or in part, the

Magistrate Judge’s recommendation or recommit the matter with instructions. 28 U.S.C. §

636(b)(1).

       The court is required to interpret pro se documents liberally and will hold those documents

to a less stringent standard than those drafted by attorneys. See Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1978). See also Hardin v. United States, C/A No. 7:12-cv-0118-GRA, 2012 WL

3945314, at *1 (D.S.C. Sept. 10, 2012). Additionally, pro se documents must be construed in a

manner, “no matter how inartfully pleaded, to see whether they could provide a basis for relief.”

Garrett v. Elko, No. 95-7939, 1997 WL 457667, at *1 (4th Cir. Aug. 12, 1997). Although pro se

documents are liberally construed by federal courts, “[t]he ‘special judicial solicitude’ with which

a district court should view pro se complaints does not transform the court into an advocate.”

Weller v. Dep’t of Soc. Servs. for Balt., 901 F.2d 387, 391 (4th Cir. 1990).

                                        III. DISCUSSION

        Here, neither party has objected to the Report and the court discerns no clear error on

 the face of the record. The court has carefully examined the findings of the Report and concludes

 the Petition must be dismissed due to a lack of subject matter jurisdiction. See FED. R. CIV. P.



                                                 4
      6:20-cv-02805-JMC           Date Filed 12/28/20      Entry Number 14         Page 5 of 5




 12(h)(3) (“[I]f the court determines at any time that it lacks subject-matter jurisdiction, the court

 must dismiss the action.”); Platts v. O’Brien, 691 F. App’x 774 (4th Cir. 2017) (dismissing §

 2241 petition without prejudice “because a court that lacks jurisdiction has no power to

 adjudicate and dispose of a claim on the merits” (citation omitted)).

                                        IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 10) and incorporates it herein, and

DISMISSES without prejudice Plaintiff’s Petition for Writ of Habeas Corpus (ECF No. 1).

                                    Certificate of Appealability

       The law governing certificates of appealability provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.
       (c)(3) The certificate of appealability . . . shall indicate which specific issue or
       issues satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met.

       IT IS SO ORDERED.




                                                      United States District Judge
December 24, 2020
Columbia, South Carolina



                                                  5
